The record set out an action of Dickenson vs. Runyan "on a promissory acknowledgment for $50:" capias issued; the defendant brought forward, and by his request the case was continued to another day, when "the defendant appeared and confessed judgment for $50 debt, and fifty-six cents costs of suit. F. Leonard." After the judgment the defendant made two payments to the justice, on the judgment, of $10 each; and afterwards took out a writ of certiorari, and the justice paid him back the $20.
Whitely, for defendant, assigned as error in fact supported by affidavit "that the defendant did not confess judgment for the sum of $50, as staged by the said justice," and moved for leave to contradict the record on this point by the production of proof.
Motion for leave to contradict the record in this respect refused, and judgment affirmed.